Field, C. J.
In this case the libellant, when she was in due form married to Flagg, knew that Peifce, her husband, was alive, and that the bonds of matrimony between herself and Peirce had not been dissolved by a divorce. She in good faith consulted a clergyman of good standing, who informed her that *217her marriage with Peirce had “ run out,” and that she had “ a perfect legal right to get married ”; and believing this to be true, she was married to Flagg. The ease discloses no mistake of fact on the part of the libellant, but a mistake of law, and in accordance with our decisions the justice who heard the libel rightly ordered it to be dismissed. Moors v. Moors, 121 Mass. 282. Whippen v. Whippen, 147 Mass. 294. Pratt v. Pratt, 157 Mass. 503. Barrow v. Barrow, 159 Mass. 262.

Beeree affirmed.